Order filed March 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00519-CV
                                    ____________


 STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS AND
                STATE FARM LLOYDS, Appellant

                                            V.


                               ROYA BADAVI, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-28043


                                        ORDER
       The reporter's record in this case was originally due July 12, 2011. See Tex. R.
App. P. 35.1. On February 2, 2012, we ordered Michelle Tucker to file the record in this
appeal on or before February 22, 2012. On February 29, 2012, fourteen of sixteen
volumes of the reporter's record were filed. On March 1, 2012, volume 15 was filed. As of
this date, Michelle Tucker has not filed volume 16 of the reporter's record.
      We order Michelle Tucker to file volume volume 16 of the reporter's record in this
appeal on or before April 2, 2012.

                                     PER CURIAM




                                          2